       Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BHUPENDRA GHANDI, A&Y       )
FAMILY GROUP INC. and ATLANTA
                            )
BAY BREEZE, INC.            )
        Plaintiffs,         )
                            )                       Civil Action
vs.                         )                       File No: 1:19-cv-03511-SDG
                            )
CRAIG J. EHRLICH, THE       )
LAW OFFICE OF CRAIG J.      )
EHRLICH, LLC, DOUGLAS       )
SCHAPIRO, EHRLICH &         )
SCHAPIRO, LLC,              )
ADA CONSULTANTS OF AMERICA, )
LLC, DAKOTA HOLT,           )
YVONNE BROWN, THOMAS FUTCH )
JESSICA BLINKHORN, TIAWAN   )
BRITTON, DESTINY DRAKE,     )
DUSTIN SWAFFORD, ALLISON    )
WATERS and DOES 1 THROUGH   )
100, inclusive              )
                            )
             Defendants.    )

            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
         SUBMISSION FOR ATTORNEYS FEES AND EXPENSES

      Pursuant to the Court’s Order dated September 21, 2020, the Court granted

Defendants’ Motion for Sanctions (Doc. 18) and awarded Defendants monetary

sanctions in the form of attorney fees and expenses incurred in this action. (Doc. 50

at 33). The Court instructed Defendants to file a declaration and other materials in

                                         1
       Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 2 of 13




support of their requests for legal fees and expenses. Defendants filed their

declaration for attorney’s fees and expenses (Doc. 52). The Court’s Order also stated

that the Plaintiffs’ may object to Defendants’ submission within 14 days of

Defendants’ filing of their declaration. (Doc. 50 at 33). Plaintiffs’ counsel objects

to Defendants’ submission as the fees requested therein are unreasonably inflated,

excessive and unnecessary redundant. Plaintiffs’ Counsel asks the Court to further

consider using judicial discretion in eliminating or substantially reducing such fees

based on Plaintiffs’ inability to pay during the current economic circumstances

brought on by a drastic decline in business as a result of COVID-19. Alternatively,

Plaintiffs’ Counsel thus respectfully urges the Court to substantially reduce the

amount sought by Defendants.

                                   DISCUSSION

   1. Reasonableness

   In Hensley v Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983),

the U.S. Supreme Court stated that “[t]he most useful starting point for determining

the amount of a reasonable fee is the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate." (1983). “The district court . . .

should exclude from this initial fee calculation hours that were not ‘reasonably

expended’” on the litigation (Id. at 434). The record in this instance clearly reflects

                                          2
        Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 3 of 13




that the fee demand is not reasonable based on the above factors, as both the number

of hours Defendants claim expended as well as their hourly rate, do not meet the

aforementioned standard of reasonability.

       To start with, the amount of time Defendants’ counsel claimed necessarily

expended in furtherance of this litigation is on its own, not reasonable. Defendants’

counsel submitted billing purportedly claiming that they spent 85.2 hours on this

case over a period of approximately 50 days. (Doc. 52). However, the record

reflects that the entirety of their defense in this case has consisted of essentially the

same arguments. It is established that the fee applicant must "maintain[ ] records to

show the time spent on the different claims, and set[ ] out with sufficient particularity

the general subject matter of the time expenditures so that the district court can assess

the time claimed for each activity." Eason v. Bridgewater &amp; Assocs., Inc., 108

F.Supp.3d 1358, 1362 (N.D. Ga. 2015). Defendants have not done so here with any

sufficient clarity or particularity.

       Furthermore, Plaintiffs certainly take exception to use of Defendants’

supporting affidavits to demonstrate a reasonable hourly billing rate. (Doc. 52 at 5).

Defendants’ counsel selected an hourly billing rate of $625, and are asking this Court

to award them a total of $53,250.00, a wholly unreasonable amount given the above,




                                           3
        Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 4 of 13




and one which is not backed up by prevailing hourly market rates in this area, as is

further discussed below.


   2. Hourly Rate, the Customary Fee.

   "A reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation." Eason at 1364 citing Loranger v. Stierheim, 10 F.3d

776, 781 (11th Cir.1994) (quoting Norman v. Hous. Auth. of the City of Montgomery,

836 F.2d 1292, 1299 (11th Cir.1988) ). “The applicant bears the burden of producing

satisfactory evidence that the requested rate is in-line with the prevailing market

rates. Satisfactory evidence at a minimum is more than the affidavit of the attorney

performing the work.” Norman, 836 F.2d at 1299 (citations omitted). Defendants

have failed even this initial requirement, as they have provided only declarations of

the attorneys who have performed the work at issue herein and have provided no

third-party verification that the work performed was in fact reasonable. Under both

standards this is insufficient, and the Court should substantially reduce Defendants’

hourly rate on this basis alone.

   Although Mr. Brown has provided limited third-party affidavits with respect to

the inflated hourly rate of $625, there is no further justification or evidence to suggest

that this amount is in any way commensurate with prevailing market rates in order
                                            4
          Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 5 of 13




to meet the requirements cited in Norman. In fact, Plaintiffs’ Counsel argues that

the amount claimed by the Defendants is, in fact unreasonable and should be

adjusted to reflect current prevailing market rates, which are significantly lower than

what is claimed by Mr. Brown in his declaration for attorneys’ fees. There are

multiple unbiased third-party sources for such standard hourly rates within the legal

community here. In a nationwide ranking of hourly rates by city, a survey by

Lawyers Mutual found lawyers average rates in Atlanta to be $293 in 2018 1. This is

substantially similar to what multiple other third-party sources have found to be

standard for the market: The Business of Law blog published a comparative survey

on law firm billing rates that averaged rates at $300 2, a 2020 survey of attorneys’

fees in Marietta, Georgia by professional marketing site Thervo shows the market

rate to be between $100-$300 per hour 3, and a report on Law.com found that Atlanta-

area lawyers bill $253 per hour on average, but only get paid for 19% of their

workday 4.




1
  Top 10 Lawyer Hourly Rates by City, Lawyers Mutual, https://www.lawyersmutualnc.com/blog/top-10-lawyer-
hourly-rates-by-city (last visited 10/14/20).
2
  What are the Going Law Firm Billing Rates, Business of Law Blog, http://businessoflawblog.com/2015/06/law-
firm-billing-rates-volatility/ (last visited 10/14/20).
3
  Marietta, GA: How Much Are Attorney Fees? Thervo, https://thervo.com/costs/attorney-fees (last visited
10/14/20).
4
  Report: Atlanta Lawyers Bill Close to $300 an Hour…But Not For Many Hours, Law.com,
https://www.law.com/dailyreportonline/sites/almstaff/2017/10/03/report-atlanta-lawyers-bill-close-to-300-an-hour-
but-not-for-long/?slreturn=20200914124302 (Last visited 10/14/20).

                                                        5
       Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 6 of 13




   3. Billing

   Redundancy and duplication of effort is another basis on which the hours seem

excessive. The fees demanded are not reasonable for the amount of work actually

performed, much of which would be expected to be done by a clerk or associate

billing at a substantially lower rate than what is stated by Mr. Brown. In order to

determine a reasonable number of hours, the Court must examine whether the fee

applicant exercised "billing judgment." Hensley, 461 U.S. at 434, 103 S.Ct. 1933. In

exercising such judgment, "[c]ounsel for the prevailing party should make a good

faith effort to exclude from a fee-request hours that are excessive, redundant, or

otherwise unnecessary." Id. "[A] court may reduce excessive, redundant or

otherwise unnecessary hours in the exercise of billing judgment." Perkins v. Mobile

Hous. Bd., 847 F.2d 735, 738 (11th Cir.1988). Plaintiffs’ Counsel respectfully

requests that the Court to do so here, as there are multiple instances of both

redundancy and inconsistencies contained within the billing statement submitted by

Defendants’ attorneys.

   To mention just a few of the more egregious examples, of the 85.2 hours claimed

in Mr. Brown’s billing statement almost a full day was spent on the Motion to

Dismiss, a filing that was substantially similar to other such motions made by the

Defendant before this Court, and one that would therefore not reasonably entail that

                                         6
       Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 7 of 13




amount of time expenditure by an attorney of Mr. Brown’s expertise. There are also

multiple instances of billing notations for draft briefs made in support of the above

Motion, as well as multiple notations made in the billing statement to interviews,

conversations with third parties, and other such matters which were not related to

this case. It is particularly alarming that in Mr. Brown’s billing statement, he

repeatedly describes the extent of the legal research was needed to be done on a

claim that was substantially similar to other such claims filed by the Defendants’

Counsel. Even more glaringly, in perhaps the most distinct example of “excessive,

redundant, or otherwise unnecessary hours” listed in the billing statement, Mr.

Brown claims to have worked on drafting a simple reply brief on 9/13/19 for 2.3

hours, again on 9/14/19 for 2.5 hours, on 9/16/19 for 2.8 hours, on 9/17/19 for 3.5

hours, on 9/18/19 for 4 hours, and apparently again on 10/08/19 for 3.7 hours, yet

again on 10/11/19 for 1.9 hours and finally yet again on 10/14/19 for 1 hour. This is

a total of almost 22 hours apparently working on one reply brief, a staggering amount

by any attorney’s standards.

   Moreover, as stated above, Defendants’ fee declarations and billing creates

confusion by providing substantial amounts of block-billing, which violates this

principle of law. See Lil’ Joe Wein Music, 2008 WL 2688117 at *11 (“The

undersigned finds that the billing records of Defendants’ attorneys are replete with

                                         7
       Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 8 of 13




block billing, and that this makes it difficult to establish whether the amount of time

spent on any one task was reasonable.”) (citing Oxford Asset Management, Ltd., 297

F.3d at 1196).

      Therefore, the Court should reduce the amount of fees claimed. Hensley, 461

U.S. at 433–37 (“Where the documentation of hours is inadequate, the district court

may reduce the award accordingly. . . . [Where] the fee applicant bears the burden

of establishing entitlement to an award and documenting the appropriate hours

expended and hourly rates. The applicant should exercise ‘billing judgment’ with

respect to hours worked . . . and should maintain billing time records in a manner

that will enable a reviewing court to identify distinct claims.”). In addition, “[T]he

general subject matter of the time expenditures ought to be set out with sufficient

particularity so that the district court can assess the time claimed for each activity.”

Norman v. Housing Authority in the City of Montgomery, 836 F.2d 1292, 1301 (11th

Cir. 1988) (emphasis added), neither of which was done by Mr. Brown here.

      Plaintiffs do not request the Court perform an hour-by-hour analysis in

considering Defendants’ fees. Plaintiffs request an across-the-board percentage cut,

given the nature of the billing. See Loranger v. Stierheim, 10 F.3d 776, 783 (11th

Cir. 1994) (“across-the-board percentage cuts” appropriate in voluminous

applications); Reilly v. Duval County Public Schools, 2007 WL 2120551 at *2,

                                           8
        Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 9 of 13




(M.D. Fla. July 23, 2007) (percentage reduction “especially appropriate in cases

such as this where attorneys have engaged in block billing which makes it more

difficult to separate out excessive time.”). Therefore, Plaintiffs’ Counsel respectfully

suggest a reduction sufficient to bring the claimed amount in-line with the median

total cost suggested by the various fee-sources mentioned above, as well as reduced

with consideration given to the ability of Plaintiffs’ Counsel to pay bearing in mind

current economic circumstances as discussed below.


   4. Ability to pay

      Plaintiffs also contest Defendants’ unreasonable request for attorney’s fees in

the amount of $53,250 based on their inability to pay and urge the Court to consider

the current economic burden brought on by COVID-19. Plaintiffs’ Counsel will be

entirely unable to pay Defendants their awarded fee or in one lump sum payment

and within short period of time. Due to the current COVID-19 situation, income in

this sector has been considerably reduced and Plaintiffs’ Counsel-as is the case with

many comparable entities-is unaware as to when normal business, and therefore

income, will be able to resume as usual. Per Baker v Alderman, 158 F.3d 516 (11th

Cir. 1998), the Court adopted rulings of its sister courts and held that a district court

must consider Plaintiffs’ counsel’s financial ability in the award of sanctions. “The

conduct and resources of the party to be sanctioned are relevant to the determination
                                           9
       Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 10 of 13




of the amount of sanctions to be imposed. The district court should also inquire as

to the extent to which the non-violating party's expenses could have been avoided,

or mitigated, and reduce or

increase the award accordingly” (Id. At 878).

      For the foregoing reasons and the arguments set forth in Plaintiffs’ counsel’s

brief, Plaintiffs’ counsel requests that this Court decline to award Defendants’

counsel any fees based on their inability to pay. If the Court is inclined to award

Defendants’ counsel attorney fees, Plaintiffs respectfully request that the Court

reduce the amount by a minimum of 80% to reflect an amount which is both more

reasonable as per the above, and that which would be feasible for Plaintiffs’ Counsel

given current circumstances.

                                 CONCLUSION

      For the aforementioned reasons, and for such other reasons as the Court finds

to be good and sufficient cause, the Defendants Submission for Attorneys’ Fees

should be denied or in the alternative REDUCED.

Dated: October 14, 2020

                                Respectfully submitted,

                                /S/ Hassan Elkhalil
                                __________________________
                                Hassan H. Elkhalil
                                Georgia Bar No. 243192
                                         10
Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 11 of 13




                      Attorney for Plaintiffs
                      Elkhalil Law, P.C.
                      1950 North Park Place Suite 550
                      Atlanta, GA 30339
                      (770) 612-3499




                              11
      Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 12 of 13




                   CERTIFICATION OF COMPLIANCE

Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirement of LR 5.1, using

font type of Times New Roman and point size of 14.



                               /S/ Hassan Elkhalil
                               _____________________________
                               Hassan H. Elkhalil
                               Georgia Bar No. 243192
                               Attorney for Plaintiffs
                               Elkhalil Law, P.C.
                               1950 North Park Place Suite 550
                               Atlanta, GA 30339
                               (770) 612-3499




                                       12
       Case 1:19-cv-03511-SDG Document 53 Filed 10/14/20 Page 13 of 13




                                 CERTIFICATION

      I hereby certify that a copy of foregoing was filed electronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.

                                 _____________________________
                                 Hassan H. Elkhalil
                                 Georgia Bar No. 243192
                                 Attorney for Plaintiffs
                                 Elkhalil Law, P.C.
                                 1950 North Park Place Suite 550
                                 Atlanta, GA 30339
                                 (770) 612-3499




                                          13
